NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                              APR 22 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

BILLY RAY O’NEAL,                                No. 12-15849

              Plaintiff - Appellant,             D.C. No. 4:08-cv-04669-SBA

  v.
                                                 MEMORANDUM*
COUNTY OF SAN FRANCISCO; R.
REYMUNDO, Deputy Sheriff;
GORWOOD, Lt. Sheriff; CAMARRA,
Deputy Sheriff,

              Defendants - Appellees.


                  Appeal from the United States District Court
                     for the Northern District of California
                 Saundra B. Armstrong, District Judge, Presiding

                       Argued and Submitted April 10, 2014
                            San Francisco, California

Before: SILVERMAN, W. FLETCHER, and BYBEE, Circuit Judges.

       Appellant Billy Ray O’Neal appeals from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action for failure to exhaust administrative




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
remedies. We have jurisdiction under 28 U.S.C. § 1291. Our review is de novo,

Sapp v. Kimbrell, 628 F.3d 813, 821 (9th Cir. 2010), and we affirm.

      The district court properly dismissed O’Neal’s complaint because O’Neal

admits that he did not attempt to exhaust his administrative remedies as mandated

by the Prison Litigation Reform Act (“PLRA”). See 42 U.S.C. § 1997e(a); Booth

v. Churner, 532 U.S. 731, 739-41 (2001) (holding that exhaustion of available

administrative remedies is mandatory under the PLRA). O’Neal’s contention that

his claim should be exempt from the PLRA’s exhaustion requirement fails because

there is no evidence that the jail’s grievance procedures were unavailable. Instead,

the evidence shows that O’Neal filed a citizen’s complaint—despite his fear of

retribution—and that he was represented by a lawyer who could have assisted him

with his grievance. See Woodford v. Ngo, 548 U.S. 81, 85 (2006).

      AFFIRMED.




                                         2